Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 4 fails to include the proper cross sectional shading in accordance with MPEP 608.02.  Figure 5A is objected to because it fails to include the reference character “C” as set forth in paragraph 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “[a] system provides” on line 1 can be easily implied and therefore should be deleted.  Additionally, the abstract is objected to because it fails to mention the electro-permanent magnet.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the description of figure 5B in paragraph 18 is inadequate since it fails to mention the cross-sectional view shown in figure 5B.  The description of figure 8B in paragraph 24 is inadequate since it fails to mention the cross-sectional view shown in figure 8B.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a garage door opening” on line 6 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the door opening set forth on line 3 above.
	Recitations such as “opposing lateral sides” on line 8 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the lateral sides of the door frame set forth on line 4 above.
	Recitations such as “at” on line 1 of claim 7 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the weather strip merely adjacent the magnet or is the weather strip disposed on the magnet.
	Recitations such as “a channel along the trim piece to define a body” on line 2 of claim 12 render the claims indefinite because it is unclear how channel can define a body.  It would appear that the channel is in the body rather than defining the body.
	Recitations such as “a garage door” on line 6 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the garage door set forth on line 1 above.
	Recitations such as “a garage door opening” on line 6 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the garage door opening set forth on lines 3-4 above.
	Recitations such as “the electro-permanent magnets” on line 1 of claim 13 render the claims indefinite because they lack antecedent basis.  Note that the applicant has only set forth one electro-permanent magnet above.
	Recitations such as “a weather strip” on lines 1-2 of claim 18 render the claims indefinite because it is unclear whether or not the applicant is referring to the seal set forth in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen (US 3695332) in view of Huckeba (US 8881464).  Bahnsen discloses a system comprising:
a garage door 60 having a plurality of panels 61 pivotally interconnected and spanning horizontally across a door opening 55 defined by a door frame (not numbered, but comprising the structure of the wall 51 defining the opening 55), the plurality of panels having rollers 68 movably engaged with tracks 70 extending along lateral sides of the door frame; 
a motorized opener 100 coupled with the garage door and configured to move the garage door along the tracks between an open position and a closed position in a garage door opening, the motorized opener having a controller 170 for controlling movement of the garage door.
	Bahnsen is silent concerning a magnet.
	However, Huckeba discloses a magnet 23 (fig. 8C) disposed at opposing lateral sides 2, 3 (fig. 1) of a door frame 2, 3, the magnets 23 configured to magnetically engage a garage door 4 in the closed position (claim 1);
	further comprising a weather strip 22 disposed at the magnet 23 and extending along the opposing lateral sides of the door frame 2, 3, wherein when the garage door 4 is in the closed position and the magnet magnetically engaged with the garage door, the weather strip contacts the garage door to form a seal (claim 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen with seals, as taught by Huckeba, to provide a more secure and effective seal between the garage door and the door frame when the garage door is in a closed position.
	It should be noted that the magnets 23 are configured to release magnetic engagement with the garage door in response to a signal from a controller for the garage door to move to the open position since the signal from the controller will cause the garage door to move which will release the magnetic engagement with the garage door.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen (US 3695332) in view of Huckeba (US 8881464).  Bahnsen discloses a system comprising:
a garage door 60 having a plurality of panels 61 pivotally interconnected and spanning horizontally across a door opening 55 defined by a door frame (not numbered, but comprising the structure of the wall 51 defining the opening 55), the plurality of panels having rollers 68 movably engaged with tracks 70 extending along lateral sides of the door frame; 
a motorized opener 100 coupled with the garage door and configured to move the garage door along the tracks between an open position and a closed position in a garage door opening, the motorized opener having a controller 170 for controlling movement of the garage door.
	Bahnsen is silent concerning a magnet.
	However, Huckeba discloses a magnet 31 (fig. 8C) disposed at opposing lateral sides 2, 3 (fig. 1) of a door frame 2, 3, the magnets 31 configured to magnetically engage a garage door 4 in the closed position (claim 1);
	further comprising a trim piece 26 having a channel 27 along the trim piece, the trim piece configured to vertically attach to the door frame 2, 3, and the magnet 31 disposed in the channel (claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen with seals, as taught by Huckeba, to provide a more secure and effective seal between the garage door and the door frame when the garage door is in a closed position.
	It should be noted that the magnets 23 are configured to release magnetic engagement with the garage door in response to a signal from a controller for the garage door to move to the open position since the signal from the controller will cause the garage door to move which will release the magnetic engagement with the garage door.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen in view of Huckeba as applied to claims 1 and 7 above, and further in view of Robertson (US 2019/0186181).  Robertson discloses the use of an electro-permanent magnet 1 for a door 2 (claim 2); wherein the electro-permanent magnet 1 is configured to switch between an ON state and an OFF state in response to a pulse of electrical current as set forth on lines 14-15 of paragraph 26 (claim 3); wherein a signal from a controller 20d transmits the pulse of electrical current to switch the electro-permanent magnet to the OFF state (claim 4); wherein the electro-permanent magnet generates a magnetic field in the ON state that is configured to magnetically engage the door 2 (claim 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen with an electro-permanent magnet system, as taught by Robertson, to release the magnetic connection between the garage door and the seal before the garage door is moved between the opened and closed positions to reduce the amount of friction generated as the garage door moves between the opened and closed positions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen in view of Huckeba and Robertson as applied to claims 2-5 above, and further in view of Waggamon et al. (US 4922168).  Bahnsen, as modified above, is silent concerning a sensor disposed at a lower portion of one of the lateral sides of the door frame.
However, Waggamon et al. discloses a sensor 26 disposed at a lower portion of one of the lateral sides of a door frame (not numbered, but shown in figure 1), wherein the sensor 26 communicates with a controller 14 of a motorized opener 12 over a wire 32.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen, as modified above, with a sensor, as taught by Waggamon et al., to enable the garage door to automatically stop and/or reverse if an obstacle is detected when the garage door is moving toward the closed position.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen in view of Huckeba as applied to claims 1 and 7 above, and further in view of Ochoa (US 5954111).  Ochoa discloses tracks 38 for a garage door 10 wherein the tracks 38 have an interior width, as shown in figure 4, that is greater than a diameter of rollers 16 to allow the rollers to move in the interior width of the track with the garage door in the closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen, as modified above, with tracks having the track width to roller diameter ratio, as taught by Ochoa, to allow for installation and framing irregularities to ensure that the garage door is properly positioned when in the closed position.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen in view of Huckeba as applied to claims 1 and 7 above, and further in view of O’Sullivan (US 2010/0018093).  O’Sullivan discloses a garage door 10 comprising a plurality of panels 11, 13, 15 and 17 each comprising a ferromagnetic metal, i.e., steel, as set forth on lines 24-25 of paragraph 21.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen, as modified above, with a ferromagnetic material, as taught by O’Sullivan, to provide the garage door with a high degree of strength at a relatively low cost.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen in view of Huckeba as applied to claims 1 and 7 above, and further in view of Roberson.  Robertson discloses the use of a metal strip 18 attached at a lateral edge of a door, the metal strip comprising a ferromagnetic metal alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bahnsen, as modified above, with metal strips, as taught by Robertson, to increase the strength of the garage door and to enable the magnets to magnetically connect with the garage door when the garage door is manufactured from a non-magnetic material.

Claims 12, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newland (US 5039826) in view of Robertson.  Newland discloses a magnetic smart seal for an overhead garage door, the magnetic smart seal comprising: 
a trim piece 90 having a channel (labeled below) along the trim piece to define a body having a U-shape (labeled below), the body of the trim piece having a flange (labeled below) configured to attach to a frame surrounding a garage door opening; 
a seal 78 extending from a portion of the body of the trim piece that opposes the flange, the seal configured to contact a garage door closed in a garage door opening; and 
an magnet 74, 75, 76 disposed in the channel and configured to magnetically engage the garage door (claim 12);
wherein the trim piece further comprises a weather strip 78 configured to enhance the seal against the garage door when the electro-permanent magnet is magnetically coupled with the garage door closed in the garage door opening (claim 18);
wherein the weather strip 78 extends from a face of the body of the trim piece that opposes the flange (claim 19);
wherein the weather strip 78 comprises a flexible polymer configured to allow the weather strip to flex and bias against the garage door closed in the garage door opening (claim 20).
Newland is silent concerning an electro-permanent.
However, Robertson discloses an electro-permanent 1 for a door (claim 12); wherein the electro-permanent magnets are configured to switch between an ON state and an OFF state in response to a pulse of electrical current as set forth on lines 14-15 of paragraph 26 (claim 13); wherein the electro-permanent magnet is wrapped with a coil 16 (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Newland with an electro-permanent, as taught by Robertson, to reduce the amount of energy needed to operate the magnet.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newland in view of Robertson as applied to claims 12, 13, 15, 18-20 above.  Newland, as modified above, discloses that the electro-permanent magnet comprises two electro-permanent magnets 12b, 14, but is silent concerning the magnetic hardness of the electro-permanent magnets.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide one of the two electro-permanent magnets with a magnetically hard construction and the other of the two electro-permanent magnets with semi-hard magnetic construction to provide for a magnetic force without the need for constant power to be provided to the electro-permanent magnet.

    PNG
    media_image1.png
    1635
    1075
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the electro-permanent magnet being capped at both ends with pole pieces, the pole pieces comprising a magnetically soft material.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634